                                          Case 2:19-cv-02612-JAM-DB Document 13 Filed 07/14/20 Page 1 of 1


                                      1   SPENCER P. HUGRET (SBN 240424)
                                          shugret@grsm.com
                                      2   HAILEY M. ROGERSON (SBN 311918)
                                          hrogerson@grsm.com
                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                          275 Battery Street, Suite 2000
                                      4   San Francisco, CA 94111
                                          Telephone: (415) 986-5900
                                      5   Facsimile: (415) 986-8054
                                      6   Attorneys for Defendant
                                          FORD MOTOR COMPANY
                                      7

                                      8                            UNITED STAES DISTRICT COURT
                                      9                          EASTERN DISTRICT OF CALIFORNIA
                                     10
                                          PAIGE A. WENZEL and FRANK W.                   )   Case No. 2:19-cv-02612-JAM-DB
                                     11   WENZEL,                                        )
Gordon Rees Scully Mansukhani, LLP




                                                                                         )   ORDER GRANTING JOINT
   275 Battery Street, Suite 2000




                                     12                               Plaintiffs,        )   STIPULATION AND ORDER FOR
     San Francisco, CA 94111




                                                                                         )   DISMISSAL WITH PREJUDICE
                                     13         vs.                                      )
                                                                                         )
                                     14   FORD MOTOR COMPANY, and
                                          DOES 1 through 10, inclusive,                  )
                                     15                                                  )
                                                                      Defendants.        )
                                     16

                                     17                                             ORDER
                                     18        The stipulation is approved. The entire action is hereby dismissed with prejudice.
                                     19         IT IS SO ORDERED.
                                     20   Dated: July 13, 2020
                                                                             /s/ John A. Mendez_______________________
                                     21                                      UNITED STATES DISTRICT COURT JUDGE
                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                 1
                                             [PROPOSED] ORDER DISMISSING CASE WITH PREJUDICE, CASE NO. 2:19-cv-02612-JAM-DB
